Dewey, J.
The position taken by the defendants, that where land is conveyed which is situate on a street or way, and reference is made in the deed of conveyance to a plan on which said street is delineated, the plan exhibited at the sale, and subsequently recorded by the grantor in the registry of deeds, is made a part of the deed, and estops the grantor and those claiming under him to deny the existence of the street as delineated on the plan, is well maintained by authority and sound in principle. Morgan v. Moore, 3 Gray, 319. Thomas v. Poole, 7 Gray, 83. Rodgers v. Parker, post, 445. Livingston v. Mayor &c. of New York, 8 Wend. 98.
That the facts stated bring the present case within the rule is also very clear. Both parties claim title under James Pratt; the defendants by a title prior in time, if their deed will avail them to the extent claimed. Before making his deed to the defendants, Pratt caused to be made a plan of certain real estate owned by him, laying out the same into streets and house lots, and sold the lots so laid out by public auction, using and distributing such plan at the time and place of sale. A copy of said plan was duly entered upon the books of the registry of deeds. Pratt, in his deed of certain lots, including this, to Lucius Beebe, the grantor of the defendants, made a reference to said plan, and recited that “ a copy of said plan is deposited in the registry of deeds for the purpose of reference,” and the *167land conveyed was also bounded on streets laid down and described on the plan.
If the streets, as laid out and delineated on the plan, are, by the effect to be given to such plan, and the deeds referring to it, to be kept open as streets to the extent in width delineated on the plan, and the right to demand this attaches to the owners of lots not only as to so much of the street as the particular estate of each individual is bounded upon, but also to all the lots in the same tract or parcel, the defence is well maintained. In the opinion of the court, such would be the rule as applicable to the case of a sale of house lots described upon a plan with streets accompanying the same.
As to the question presented in this broad aspect there can be no doubt. The only ground for doubt in the present case is that arising from the particular description in the deed, “ beginning at a point on a forty feet street laid down on said plan and called Youle Street.” It is urged on the part of the plaintiff that the deed of Pratt to Beebe, and the rights acquired under the same, are fully satisfied by leaving a street forty feet in width ; and therefore that all beyond forty feet might be withdrawn from the street or avenue, and attached to any adjacent lots, or be inclosed by a fence. It is admitted that, in reference to the particular parcel of land conveyed to Beebe, the width of the street immediately adjacent to the land conveyed was described on the plan as forty feet. But above the lots sold to Beebe, the lines of the street, as laid down on the plan, diverged, and exhibited the easterly part of Youle Street as seventy feet in width, indicating the eastern entrance from Vinton Street upon Youle Street to be of that width. The plan exhibited a location of twenty-three lots offered for sale, all located on the plan with accompanying streets. Upon the plan will be found, in reference to certain other streets, a memorandum “ that the lines may vary slightly from the plan; ” but no such suggestion is indicated as to Youle Street. On the contrary, the location of lot No. 16, the more eastern of the lots, and that extending to Vinton Street, indicates by its southerly line being drawn parallel to the deviated line in Youle Street, where it is extended to sev« *168enty feet, that Youle Street was to be permanently as laid down on the plan, and of the width of seventy feet at the entrance from Vinton Street, and gradually diminishing to forty feet.
The locations on the plan, as exhibited at the time of the sale, and recorded in the registry of deeds, and referred-to in the various deeds, accompanied by the other circumstances which we have stated, must fix the rights of the purchasers of these lots and of each of them to have Youle Street kept open of the width indicated by the plan.
The next inquiry is, whether the location of a town way of the width of forty feet, embracing so much of the wide street delineated on the plan, does not limit the rights of those holding under Pratt’s deeds to a street of forty feet in width, and théreby restore to Pratt the entire interest in the residue disincumbered from the easement fixed upon it by the plan making it a part of Youle Street and an open avenue. We think it does not have that effect. The right to have a street of the width and in the direction indicated in the plan was a part of the contract between Pratt and his grantees, the purchasers of the twenty three lots delineated on the plan, with their accompanying streets.
The suggestion on the part of the plaintiff that this was nothing originally but a dedication of land to the public for a public way, and that the public authorities having only accepted and located forty feet of the same as a wTay, the residue reverts to the original owner, is not well authorized. The rights of the purchasers of house lots bounded by the streets laid out on this plan are something more than a dedication to the public, to be accepted or rejected at the discretion of the public authorities. The streets delineated on the plan were secured to them and their estates, irrespective of their being laid out by any public authority. The rights of those purchasing land on Youle Street were coextensive with the street as laid out on the plan, and were not diminished by reason of a part of the space being afterwards embraced in a located public way.
The action of the county commissioners, making an alteration in the line of Vinton Street near Youle Street, does not *169affect the rights of the defendants as to Youle Street being kept open. It may materially affect the value and importance of the easement, but not the right itself.'

Judgment for the defendants.